Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 3

TO CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), dated as of July 3,
2013, is made by and among Great Lakes Dredge & Dock Corporation (the
“Borrower”), the other “Credit Parties” from time to time party to the Credit
Agreement referred to and defined below (together with the Borrower, the “Credit
Parties”), the Lenders (as defined below) signatory hereto and Wells Fargo Bank,
National Association (“Wells Fargo”), as the Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement referred to and defined below.

W I T N E S S E T H:

WHEREAS, the Borrower, the other Credit Parties, the financial institutions from
time to time party thereto (collectively, the “Lenders”) and Wells Fargo, as the
Administrative Agent for the Lenders, as Swingline Lender and as an Issuing
Lender are parties to that certain Credit Agreement, dated as of June 4, 2012
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Required Lenders, and subject to
the terms and conditions set forth herein the Required Lenders have agreed to,
amend certain provisions of the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the other Credit
Parties, the Required Lenders and the Administrative Agent, such parties hereby
agree as follows:

Section 1. Amendments to the Credit Agreement. Subject to the satisfaction of
each of the conditions set forth in Section 2 of this Amendment, the Credit
Agreement is hereby amended as follows:

(a) Clause (a) of the definition of “Consolidated Total Indebtedness” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(a) all Indebtedness (other than (i) contingent Bonding Obligations and
(ii) Operating Leases) of the Borrower and its Subsidiaries on a Consolidated
basis which, in accordance with GAAP, should be included as liabilities in the
consolidated balance sheet of the Borrower and its Subsidiaries at such time,
plus

(b) Clause (i) of Section 10.1(m) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(i) Any Surety for the Borrower and its Subsidiaries discontinues providing a
bonding facility for the issuance of, or notifies the Borrower and its



--------------------------------------------------------------------------------

Subsidiaries that it will no longer issue, bonds, undertakings or instruments of
guaranty which are necessary for the operation of the business of the Borrower
and its Subsidiaries and the Borrower and its Subsidiaries fail to cause another
Person reasonably acceptable to the Administrative Agent (provided that any such
Person shall be deemed to be acceptable if its bonds, undertakings or
instruments of guaranty are accepted by contract providers for the Borrower and
its Subsidiaries) to issue such bonds, undertakings or instruments of guaranty
within 90 days of the date that such original Surety discontinued providing a
bonding facility for the issuance of, or notified the Borrower and its
Subsidiaries that it will no longer issue, such bonds, undertakings or
instruments of guaranty; provided, however, that it shall not be an Event of
Default if the Surety declines to furnish individual bonds, undertakings or
instruments of guarantee so long as the Borrower and its Subsidiaries maintains
a bonding facility as indicated above; or

Section 2. Effectiveness of this Amendment; Conditions Precedent. The provisions
of Section 1 of this Amendment shall be deemed to have become effective as of
the date first written above (the “Effective Date”), but such effectiveness
shall be expressly conditioned upon the Administrative Agent’s receipt, in form
and substance reasonably acceptable to the Administrative Agent, of counterparts
of this Amendment duly executed by the Borrower, the other Credit Parties and
the Required Lenders.

Section 3. Representations and Warranties.

(a) The Borrower and each other Credit Party hereby represents and warrants that
this Amendment and the Credit Agreement as amended hereby (collectively, the
“Amendment Documents”) constitute legal, valid and binding obligations of the
Borrower and the other Credit Parties enforceable against the Borrower and the
other Credit Parties in accordance with their terms.

(b) The Borrower and each other Credit Party hereby represents and warrants that
its execution and delivery of this Amendment, and the performance of the
Amendment Documents, have been duly authorized by all proper corporate or
limited liability company action, do not violate any provision of its
organizational documents, will not violate any law, regulation, court order or
writ applicable to it, and will not require the approval or consent of any
governmental agency, or of any other third party under the terms of any contract
or agreement to which it or any of its Affiliates is bound (which has not been
previously obtained), including without limitation, the Bonding Agreement, the
Wells Fargo Documents and the Note Indenture.

(c) The Borrower and each other Credit Party hereby represents and warrants that
before and after giving effect to the provisions of this Amendment, (i) no
Default or Event of Default has occurred and is continuing or will have occurred
and be continuing and (ii) all of the representations and warranties of the
Borrower and each other Credit Party contained in the Credit Agreement and in
each other Loan Document (other than representations and warranties which, in
accordance with their express terms, are made only as of an earlier specified
date) are, and will be, true and correct as of the date of its execution and
delivery hereof or thereof in all material respects as though made on and as of
such date.

 

2



--------------------------------------------------------------------------------

Section 4. Reaffirmation, Ratification and Acknowledgment. The Borrower and each
other Credit Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each Loan Document to
which it is a party, (b) agrees and acknowledges that such ratification and
reaffirmation is not a condition to the continued effectiveness of such Loan
Documents and (c) agrees that neither such ratification and reaffirmation, nor
the Administrative Agent’s, or any Lender’s solicitation of such ratification
and reaffirmation, constitutes a course of dealing giving rise to any obligation
or condition requiring a similar or any other ratification or reaffirmation from
the Borrower or such other Credit Parties with respect to any subsequent
modifications to the Credit Agreement or the other Loan Documents. Except as
modified hereby, the Credit Agreement is in all respects ratified and confirmed,
and the Credit Agreement as modified by this Amendment shall be read, taken and
so construed as one and the same instrument. Each of the Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed. Neither
the execution, delivery nor effectiveness of this Amendment shall operate as a
waiver of any right, power or remedy of the Administrative Agent or the Lenders,
or of any Default or Event of Default (whether or not known to the
Administrative Agent or the Lenders), under any of the Loan Documents, except as
specifically set forth herein. From and after the effectiveness of this
Amendment, (x) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement, as amended hereby and (y) all references to
the Credit Agreement appearing in any other Loan Document, or any other
document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Credit Agreement, as amended
hereby.

Section 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 6. Administrative Agent’s Expenses. The Borrower hereby agrees to
promptly reimburse the Administrative Agent for all of the reasonable and
documented out-of-pocket expenses (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent) it has heretofore or
hereafter incurred or incurs in connection with the preparation, negotiation and
execution of this Amendment and the other documents, agreements and instruments
contemplated hereby.

Section 7. Counterparts. This Amendment may be executed in counterparts, each of
which shall be an original and all of which when together shall constitute one
and the same agreement among the parties. Delivery of any executed counterpart
of a signature page of this Amendment by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart hereof.

[Remainder of page left intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

GREAT LAKES DREDGE & DOCK CORPORATION, as Borrower By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer

GREAT LAKES DREDGE & DOCK

ENVIRONMENTAL, INC., as a Credit Party

By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer GREAT LAKES DREDGE & DOCK COMPANY, LLC, as a Credit Party

By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Senior Vice President and Chief Financial
Officer DAWSON MARINE SERVICES COMPANY, as a Credit Party

By:  

/s/ Catherine M. Hoffman

Name:   Catherine M. Hoffman Title:   President

NASDI HOLDINGS CORPORATION, as a

Credit Party

By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Chief Financial Officer

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

NASDI, LLC, as a Credit Party

By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Vice President FIFTY-THREE DREDGING
CORPORATION, as a Credit Party

By:  

/s/ Paul E. Dinquel

Name:   Paul E. Dinquel Title:   Vice President YANKEE ENVIRONMENTAL SERVICES,
LLC, as a Credit Party

By:  

/s/ William S. Steckel

Name:   William S. Steckel Title:   Chief Financial Officer TERRA CONTRACTING
SERVICES, LLC, as a Credit Party

By:  

/s/ Katherine M. Hayes

Name:   Katherine M. Hayes Title:   Treasurer

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

By:  

/s/ Sushim R. Shah

Name:   Sushim R. Shah Title:   VP

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Jonathan M. Phillips

Name:   Jonathan M. Phillips Title:   Senior Vice President

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Patrick Flaherty

Name:   Patrick Flaherty Title:   Vice President

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender

By:  

/s/ Shahrokh Shah

Name:   Shahrokh Shah Title:   Managing Director

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:  

/s/ Robert R. Mangers

Name:   Robert R. Mangers Title:   Vice President

Signature Page to

Amendment No. 3 to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as a Lender

By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President

By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

Signature Page to

Amendment No. 3 to Credit Agreement